28 F.3d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.W. A. MACGUIRE, Plaintiff Appellant,v.W. SCOTT STREET, III;  Robert E. Glenn;  Stephen M. Quillen;Anita O. Poston;  George Keith Martin, DefendantsAppellees.
No. 94-1076.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1994Decided:  July 15, 1994.

W. A. MacGuire, Appellant Pro Se.
Lee Melchor, Office of the Attorney General of Virginia, Richmond, VA, for Appellees.
Before MURNAGHAN and WILKINS, C.J., and SPROUSE, Sr.C.J.
PER CURIAM:


1
William A. MacGuire appeals the district court's orders dismissing his complaint and denying his Fed.R.Civ.P. 59 motion.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  MacGuire v. Street, No. CA-93-1551-A (E.D. Va.  Dec. 8, 1993;  Dec. 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED